 PROB 12C                                                                            Report Date: October 24, 2018
(6/16)

                                       United States District Court                              FILED IN THE
                                                                                             U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                        Oct 24, 2018
                                        Eastern District of Washington                      SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Reggie Lee Burdeau                        Case Number: 0980 2:13CR02104-TOR-1
 Address of Offender:                           Wapato, Washington 98951
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: March 12, 2014
 Original Offense:        Crime on Indian Reservation - Sexual Abuse, 18 U.S.C. § 1153 and 2242(2)(B)
 Original Sentence:       Prison - 60 months;                Type of Supervision: Supervised Release
                          TSR - 84 months
 Asst. U.S. Attorney:     Thomas J. Hanlon                   Date Supervision Commenced: January 4, 2018
 Defense Attorney:        Rebecca Pennell                    Date Supervision Expires: January 3, 2025


                                          PETITIONING THE COURT

To issue a warrant and to incorporate the violations contained in this petition in future proceedings with the
violations previously reported to the Court on 07/06/2018 and 08/31/2018.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            4           Special Condition #24: Defendant shall abstain from the use of illegal controlled substances,
                        and shall submit to testing (which may include urinalysis or sweat patch), as directed by the
                        supervising officer, but no more than six tests per month, in order to confirm continued
                        abstinence from these substances.

                        Supporting Evidence: On or about October 1 and 16, 2018, Mr. Burdeau consumed
                        tetrahydrocannabinol (THC), the active chemical in marijuana.

                        Mr. Burdeau’s conditions were reviewed with him on January 8, 2018. He signed his
                        conditions acknowledging an understanding of his conditions which includes special
                        condition number 24, as noted above.

                        On October 3, 2018, Mr. Burdeau reported to the United States Probation Office. He
                        admitted to consuming THC on or about October 1, 2018, and signed a drug use admission
                        form. A urinalysis (UA) sample was collected on October 2, 2018, by Mr. Burdeau’s
                        counselor at Comprehensive Mental Health (CMH) and was sent to Cordant Health Solutions
                        (Cordant) for verification. On October 22, 2018, the undersigned received the Cordant
                        results from Mr. Burdeau’s counselor for the October 2, 2018, UA.
Prob12C
Re: Burdeau, Reggie Lee
October 24, 2018
Page 2

                       The sample was confirmed positive for THC with a Delta-9-THC level, the metabolite of
                       THC, of 130ng/mL of urine.

                       On October 17, 2018, Mr. Burdeau reported to the United States Probation Office. He stated
                       he provided a UA sample to his counselor at CMH on October 16, 2018, and that sample was
                       sent to Cordant for verification. The undersigned asked Mr. Burdeau if he had been sober
                       since October 1, 2018; he stated,“yes.” On October 22, 2018, the undersigned received the
                       Cordant results from Mr. Burdeau’s counselor for the October 16, 2018, UA. The sample
                       was confirmed positive for THC with a Delta-9-THC level, the metabolite of THC, of
                       726ng/mL of urine. The rise in THC level from the October 2 to the October 16, 2018,
                       sample suggests Mr. Burdeau consumed THC after October 1, 2018.


          5            Special Condition #25: Defendant shall abstain from alcohol and shall submit to testing
                       (including urinalysis and Breathalyzer), as directed by the supervising officer, but no more
                       than six tests per month, in order to confirm continued abstinence from this substance.

                       Supporting Evidence: On or about October 1 and 16, 2018, Mr. Burdeau consumed alcohol.

                       Mr. Burdeau’s conditions were reviewed with him on January 8, 2018. He signed his
                       conditions acknowledging an understanding of his conditions which includes special
                       condition number 25, as noted above.

                       On October 3, 2018, Mr. Burdeau reported to the United States Probation Office. He
                       admitted to consuming alcohol on or about October 1, 2018, and signed a drug use admission
                       form. A urinalysis (UA) sample was collected on October 2, 2018, by Mr. Burdeau’s
                       counselor at Comprehensive Mental Health (CMH) and was sent to Cordant Health Solutions
                       (Cordant) for verification. On October 22, 2018, the undersigned received the Cordant
                       results from Mr. Burdeau’s counselor for the October 2, 2018, UA. The sample was
                       confirmed positive for alcohol with an ethyl glucuronide level, a metabolite of ethanol, of
                       3059ng/mL of urine and with an ethyl sulfate level, a metabolite of ethanol, of 1647ng/mL
                       of urine.

                       On October 17, 2018, Mr. Burdeau reported to the United States Probation Office. He stated
                       he provided a UA sample to his counselor at CMH on October 16, 2018, and that sample was
                       sent to Cordant for verification. The undersigned asked Mr. Burdeau if he had been sober
                       since October 1, 2018; he stated,“yes.” On October 22, 2018, the undersigned received the
                       Cordant results from Mr. Burdeau’s counselor for the October 16, 2018, UA. The sample
                       was confirmed positive for alcohol with an ethyl glucuronide level, a metabolite of ethanol,
                       of 2951ng/mL of urine and with an ethyl sulfate level, a metabolite of ethanol, of 1484ng/mL
                       of urine. The positive alcohol results from the October 16, 2018, sample suggests Mr.
                       Burdeau had consumed alcohol after October 1, 2018.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this
petition in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a
warrant.
Prob12C
Re: Burdeau, Reggie Lee
October 24, 2018
Page 3

                                      I declare under penalty of perjury that the foregoing is true and correct.
                                                       Executed on:      October 24, 2018
                                                                         s/Jonathan Barcom
                                                                         Jonathan Barcom
                                                                         U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                         Signature of Judicial Officer

                                                                        October 24, 2018
                                                                        Date
